Citation Nr: 0320372	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
bilateral hearing loss disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On March 25, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's VA medical 
records of treatment for bilateral 
hearing loss, bilateral knee 
disabilities, psychiatric disabilities, 
and residuals of head injuries from the 
VA Medical Center at Walla Walla, 
Washington, from August 2001 to the 
present.  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain and the efforts that 
were made to obtain them.  Inform the 
veteran that we will proceed to decide 
his appeal without these records unless 
he is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  

2.  After completion of Step #1, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA audiological, knee, and 
psychiatric examinations to determine the 
level of disability attributable to 
service-connected bilateral hearing loss 
and whether the veteran has current 
bilateral knee and psychiatric 
disabilities resulting from service.  The 
claims file should be made available to 
and reviewed by the examiner(s) prior to 
the examination(s).  

a.  The VA audiological examiner should 
conduct an audiological examination and 
all other indicated studies, note whether 
the claims file was reviewed prior to the 
examination, and offer a medical opinion 
as to a full description of the effects 
of bilateral hearing loss upon the 
veteran's ordinary activity, including 
employment as an accountant and 
basketball referee.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

b.  The VA knees examiner should conduct 
all indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and indicate the medical 
classification of the veteran's bilateral 
knee disability, if any, and the data 
required for the medical classification.  
The examiner should provide a medical 
opinion as to (i) whether it is at least 
as likely as not that a current bilateral 
knee disability resulted from knee pain 
after exercising or bumping the knee in 
November 1971, landing on both knees 
while playing tackle football in Summer 
1972, or any other event in service from 
October 1970 to August 1973; and (ii) 
whether it is likely that a current 
bilateral knee disability resulted from a 
right knee injury during a softball game 
in 1978, running while refereeing 
basketball games, exogenous obesity, or 
any other post-service event.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

c.  The VA psychiatric examiner should 
conduct all indicated studies, note 
whether the claims file was reviewed 
prior to the examination, and indicate a 
medical classification of the veteran's 
psychiatric disability, if any, and the 
data required for the medical 
classification.  The examiner should 
provide a medical opinion as to (i) 
whether it is as least as likely as not 
that a current psychiatric disability 
preexisted service, perhaps as a result 
of brain concussion and severe laceration 
across the back of the head in a 
September 1970 motorcycle accident, and 
that the preexisting disability was 
permanently worsened in service from 
October 1970 to August 1973; (ii) whether 
it is at least as likely as not that any 
current psychiatric disability had onset 
in service from October 1970 to August 
1973, or within a year after separation 
from service; and (iii) whether it is 
likely that a current psychiatric 
disability resulted from a post-service 
fall at the Ice Chalet in February 1998, 
where the veteran tripped while ice 
skating, fell backward onto his occiput, 
and lost consciousness for several 
minutes.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





